TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-12-00748-CV



                   Michael Patrick Jacobs, Sr., and Charlotte Jacobs,
           individually and as Next Friends of J.K. and Z.J., minors, Appellants

                                               v.

                             Taser International, Inc., Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
      NO. D-1-GN-10-003622, HONORABLE GUS J. STRAUSS, JR., JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants have filed a motion requesting that this appeal be dismissed. We grant

the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                            __________________________________________

                                            Scott K. Field, Justice

Before Chief Justice Jones, Justices Pemberton and Field

Dismissed on Appellants’ Motion

Filed: August 2, 2013